DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/10/18 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Status
Claims 11-19 are pending. Claims 1-10 are canceled.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “power-cutting instruction unit” of claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "214” and “217” have both been used to designate the atmosphere releasing part (see [33] of the specification).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because reference characters “121” and “122” appear to point to the same feature (see figure 1). 
The drawings are objected to because the reservoir unit #230 in [25-27] of the specification is not in the drawings.
Specification 
The disclosure is objected to because of the following informalities: 
reference characters "214” and “217” have both been used to designate the atmosphere releasing part (see [33] of the specification);
the reservoir unit #230 in [25-27] of the specification is not in the drawings.
Appropriate correction is required.
Claim Interpretation - 35 USC § 112f
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “atmosphere releasing part for atmospheric releasing” in claim 11 and claim 17, and “power cutting instructing unit that gives an instruction” in claim 11, and “positional adjustment mechanism that holds” in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

The specification discusses the “atmosphere releasing part” as #217 in the specification [22, 33] and in figure 2.  However, it is unclear what is defined by this part as the figures do not show the details of what this part entails. Is this just a container, or a hole in a container, or a valve? Therefore, the specification does not clearly correlate the part to a structure and it is unclear what is attempting to be described. For purposes of examination, the examiner will interpret the part to include a container with a hole, or equivalents thereof as the corresponding structure.
The specification discusses the “power cutting instructing unit” as #122 in [13] and figure 1.  However, it is unclear what structure is attempting to be defined as #122 in the figures just points to a line/region of space.  Is this a button, or a screen with a  button/input?  Therefore, the specification does not clearly correlate the unit to a structure and it is unclear what is attempting to be described. For purposes of examination, the examiner will interpret the unit to include a button, a screen with a selectable button, a control or computer which can shut down the device, or equivalents thereof as the corresponding structure.
The specification discusses the “positional adjustment mechanism” as a counterweight #304 in [25] and figure 3, loosely discusses an elastic member without directly correlating the elastic member to the mechanism in [26] and figure 4, but also states that it can be other features without describing what those features could be in [27]. Therefore, the specification does not clearly correlate the mechanism to a structure and it is unclear what is attempting to be 
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 11, it is unclear what “the liquid to be introduced” is attempting to define in line 4. Specifically, no liquid is previously recited as the liquid which is introduced into the flow cell. Therefore, it is unclear what specific liquid is attempting to be referred to.  Further, how is the liquid introduced?
As to line 7 of claim 11, it is unclear what “the discharged liquid” is attempting to define. Specifically, no liquid is previously recited as the liquid which is discharged. Therefore, it is unclear what specific liquid is attempting to be referred to.  Further, where is the liquid discharged from?
Regarding line 8 of claim 11, it is unclear where the atmosphere releasing part is located in relation to the other recited structures of the claim.  How does this part function and interact with the other claimed structures?
Claim limitation “atmosphere releasing part for atmospheric releasing” in claim 11 and claim 17, and “power cutting instructing unit that gives an instruction” in claim 11 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification discusses the “atmosphere releasing part” as #217 in the specification [22, 33] and in figure 2.  However, it is unclear what is defined by this part as the figures do not show the details of what this part entails. Is this just a container, or a hole in a container, or a valve? Therefore, the specification does not clearly correlate the part to a structure and it is unclear what is attempting to be described. For purposes of examination, the examiner will interpret the part to include a container with a hole, or equivalents thereof as the corresponding structure. The specification discusses the “power cutting instructing unit” as #122 in [13] and figure 1.  However, it is unclear what structure is attempting to be defined as #122 in the figures just points to a line/region of space.  Is this a button, or a screen with a button/input?  Therefore, the specification does not clearly correlate the unit to a structure and it is unclear what is attempting to be described. For purposes of examination, the examiner will interpret the unit to include a button, a screen with a selectable button, a control or computer which can shut down the device, or equivalents thereof as the corresponding structure. The specification discusses the “positional adjustment mechanism” as a counterweight #304 in [25] and figure 3, loosely discusses an elastic member without directly correlating the elastic member to the mechanism in [26] and figure 4, but also states that it can be other features without describing what those features could be in [27]. Therefore, the specification does not clearly correlate the mechanism to a structure and it is unclear what is attempting to be described. For purposes of examination, the examiner will 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding line 11 of claim 11, it is unclear what defines the first liquid supplying processing.  This processing is unclear as to what functions serving as the first processing are or are not required.
Regarding line 13 of claim 11, it is unclear what defines the second liquid supplying processing.  This processing is unclear as to what functions serving as the second processing are or are not required.  
As to the second liquid supplying processing of lines 12-14 and 21-23 of claim 11, it is unclear how the liquid is recited as processed, yet the power is cut off.  If the device is shut down, then how is the liquid (within the automated device) processed?
Regarding the first and second liquid supplying processing of lines 11-13 and 21-23 of claim 11, it is unclear what the difference between the first and second liquid supplying processing functions are.  If the liquid is still supplied in the second processing, and liquid is also supplied in the first processing, then how are the processing functions different?
In regards to lines 21-23 of claim 11, it is unclear what is being recited.  Is the nozzle immersing into liquid and then removed before power is cut off? How does cutting power then also allow the nozzle to be immersed in the liquid?  Is the nozzle left in the liquid?
Claims 12-16 are rejected based on further claim dependency.
Regarding claim 13, it is unclear how a table places a container.  A table is typically something that has a container placed on it, and it is unclear how the table itself does any function of “placing”.
Regarding claim 13, it is unclear how the liquid is being supplied to the container as recited in line 3.  No structure capable of supplying liquid into the container has been recited, and it is unclear how this is done or what structure performs this operation. Only liquid removal from the container has been previously recited.
Regarding claim 14, it is unclear how the position of the table is held “in” cutting the power supply.
As to claim 17, it is unclear what is maintenance as recited in line 1.  No maintenance functions are recited in the claims and it is unclear what is attempting to further be recited as part of the method.
Regarding claim 17, it is unclear what the method attempting to be recited actually entails.  The claim body recites features of the apparatus, but there is no actual positive method action steps which are included, leaving ambiguity as to the coverage of the method. The examiner suggest positively reciting actions taken by the analyzer as method steps in the claim body.
As to claim 17, it is unclear what “the liquid to be introduced” is attempting to define in line 5. Specifically, no liquid is previously recited as the liquid which is introduced into the flow cell. Therefore, it is unclear what specific liquid is attempting to be referred to.  Further, how is the liquid introduced?
As to line 8 of claim 17, it is unclear what “the discharged liquid” is attempting to define. Specifically, no liquid is previously recited as the liquid which is discharged. Therefore, it is unclear what specific liquid is attempting to be referred to.  Further, where is the liquid discharged from?
Regarding line 9 of claim 17, it is unclear where the atmosphere releasing part is located in relation to the other recited structures of the claim.  How does this part function and interact with the other claimed structures?
Regarding line 16 of claim 17, it is unclear what defines the first liquid supplying processing.  This processing is unclear as to what functions serving as the first processing are or are not required.
As to line 16 of claim 17, it is unclear how the power cutting instruction is received. What provides this instruction?
Regarding line 18 of claim 17, it is unclear what defines the second liquid supplying processing.  This processing is unclear as to what functions serving as the second processing are or are not required.  
As to the second liquid supplying processing of lines 18-22 of claim 17, it is unclear how the liquid is recited as processed, yet the power is cut off.  If the device is shut down, then how is the liquid (within the automated device) processed?
Regarding the first and second liquid supplying processing of lines 16-22 of claim 17, it is unclear what the difference between the first and second liquid supplying processing functions are.  If the liquid is still supplied in the second processing, and liquid is also supplied in the first processing, then how are the processing functions different?
In regards to lines 20-21 of claim 17, it is unclear what is being recited.  Is the nozzle immersing into liquid and then removed before power is cut off? How does cutting power then also allow the nozzle to be immersed in the liquid?  Is the nozzle left in the liquid?
Claims 18-19 are rejected based on further claim dependency.
Claims 18 and 19 are rejected because the preamble makes the claim scope ambiguous. Specifically, claims 18 and 19 depend from claim 17. Yet, claim 17 recites a method, while the preamble of claims 18 and 19 recites an apparatus. It is unclear what applicants intent with respect to the device of claims 18-19 is.  The examiner suggests that applicants amend the preamble of claims 18 and 19 to depend from the method of claim 17.
Regarding claim 19, it is unclear how the liquid is being supplied to the container as recited in line 3.  No structure capable of supplying liquid into the container has been recited, and it is unclear how this is done or what structure performs this operation. Only liquid removal from the container has been previously recited.
As to claim 19, it is unclear what is attempting to be described. How does the liquid move from the flow cell to the container?  The liquid appears to be suctioned by the nozzle from the container and sent to the flow cell, and it is unclear how the reverse action occurs?
Appropriate correction is required.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-14, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al (Translation of JP 2011247617; hereinafter “Yamashita”) in view of Yamashita .
As to claims 11 and 17, Yamashita teaches an automatic analysis apparatus, and a maintenance method of the automatic analysis apparatus, (Yamashita; [1] Figs. 1-2, 5, 6) with the analysis apparatus comprising: 
a detection unit including a flow cell that accommodates a liquid serving as an analysis subject (Yamashita #26; [14] Fig. 2, 5-6); 
a suction nozzle that sucks the liquid to be introduced into the flow cell (Yamashita teaches nozzle #17 sucks from 40, 41 or from reaction vessel 8; [10, 14, 15, 24, 26, 28, 29]); 
a container that accommodates the liquid to be sucked by the suction nozzle (Yamashita teaches containers 8, 40, 41 from which the nozzle sucks liquid; [10, 14, 15, 24, 26, 28, 29]);
a pump that supplies the liquid to the flow cell (Yamashita #32; [13, 23-31, 42-50, 54, 55, 57, 66]); 
a tank that stores the discharged liquid (Yamashita #39; [13, 15-18, 25, 27, 30, 34, 37, 57-60]); 
an atmosphere releasing part for atmospheric releasing (Yamashita teaches a tank with an opening #34a, 236, 334a; [16, 17, 25, 44, 58-60, 67] Figs 2, 5-6); 
a power-cutting instructing unit that gives an instruction to cut a power supply to the pump (As best understood, Yamashita teaches a power cutting device as a control unit #19, where the controller is capable of shutting the device down; [10]); 
a control unit that executes first liquid supplying processing when the power-cutting instruction from the power-cutting instructing unit is not received, and that executes second liquid supplying processing when the power-cutting instruction from the power-cutting instructing unit is received (Yamashita teaches a power cutting device as a control unit #19; [10]. Yamashita teaches the first liquid supplying operation as normal processing of the sample when the analyzer is running normally and when it is not shut down, and the second liquid supply 
wherein the nozzle, the flow cell, the atmosphere releasing part, and the tank are connected in sequence via a flow channel for the liquid (Yamashita teaches nozzle 17, flow cell 26, atmosphere releasing part #34a, 236, 334a, and tank 39 connected in a sequential flow channel; Figs. 2, 5-6); 
the flow cell is placed at a position upper than positions of the container, the suction nozzle, the atmosphere releasing part, and the tank in a gravity direction (Yamashita teaches portions of flow cell 26 above nozzle 17 which suctions from a container below the nozzle, and also above atmosphere releasing part #34a, 236, 334a and tank 39; Figs. 2, 5-6); 
the atmosphere releasing part is placed at a position upper than a position of the tank in a gravity direction  (Yamashita teaches atmosphere releasing part #34a, 236, 334a above tank 39; Figs. 2, 5-6); and 
in the second liquid supplying processing, supplying the liquid to the flow cell to immerse the suction nozzle in the liquid contained in the container (Yamashita teaches in the second processing, suctioning cleaning reagent which is sent to the flow cell while the nozzle is immersed in the liquid; [28-29, 48]). 
Note: The instant Claims 11-16 contain a large amount of functional language (ex: “that…”, “configured to…”, etc…).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
“When” the power cutting instruction is or is not received does not necessarily have to occur since it is a conditional statement, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04). Claim scope is not Ex parte Schulhauser, PTAB Appeal No. 2013-007847 (April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims.
Yamashita does not specifically teach a power cutting instruction unit that gives an instruction to cut a power supply, and a controller which executes a first liquid processing under normal operation and a second separate liquid processing when it is shut down, and the control unit cutting the power after processing the liquid in the second processing operation. However, Yamashita II teaches the analogous art of an automated analyzer with a nozzle and a flow cell (Yamashita II; [28] Fig. 1, 4) with a power cutting instruction unit that gives an instruction to cut a power supply (Yamashita II teaches that a shut down instruction is provided by the operator as an analyzer ending operation; [85]), and a controller which executes a first liquid processing under normal operation and a second separate liquid processing when it is shut down (Yamashita II teaches normal sample processing as a first process, and then a second processing upon receiving a shut down command; [85]), and the control unit cutting the power 
As to claim 12, modified Yamashita teaches the automatic analysis apparatus according to claim 11, wherein the control unit controls the pump to supply the liquid to the flow cell at a fixed time interval in the first liquid supplying processing (Yamashita teaches the controller processing the liquid normally; see claim 11 above).
As to claim 13, modified Yamashita teaches the automatic analysis apparatus according to claim 11, further comprising a table which places the container at a desired position (Yamashita teaches table/disk #9 which positions vessel 8; [10] Fig. 1), wherein in the second liquid supplying processing, the control unit supplies the liquid into the container before cutting the power supply (Yamashita teaches the supplying of cleaning fluid prior to cutting power; see claim 11 above. Further, the modification of Yamashita with Yamashita II teaches prior to shutting down that cleaning liquid is supplied; see Yamashita II in claim 11 above).
As to claim 14, modified Yamashita teaches the automatic analysis apparatus according to claim 13, further comprising: a vertical drive mechanism that moves the table in a vertical direction (Yamashita teaches the table with a vertical drive and a rotary drive; [10]); and a positional adjustment mechanism that holds a vertical position of the table in cutting the power supply (Yamashita teaches that the device is automated, and the table is capable of being programmed and held in any controlled position; [10]).
As to claim 18, modified Yamashita teaches the automatic analysis apparatus according to claim 17, wherein in the first liquid supplying processing, the liquid is supplied to the flow cell 
As to claim 19, modified Yamashita teaches the automatic analysis apparatus according to claim 17, wherein the second liquid supplying processing includes a first step of supplying the liquid into the flow cell, a second step of filling the container with the liquid, and a third step of inserting the suction nozzle into the container (Yamashita teaches the supplying of cleaning fluid prior to cutting power; see claim 17 above. Further, the modification of Yamashita with Yamashita II teaches prior to shutting down that cleaning liquid is supplied; see Yamashita II in claim 17 above).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yamashita in view of Yamashita II in view of Bishop et al (US 20150368606; hereinafter “Bishop”).
As to claim 15, modified Yamashita teaches the automatic analysis apparatus according to claim 14, with the vertical drive mechanism for the table, which would include a motor (see above and Yamashita; [10]).
Modified Yamashita does not specifically teach the vertical drive mechanism includes a motor and a vertical drive belt that transmits a drive of the motor to the table; and the positional adjustment mechanism is a counterweight attached to the vertical drive belt. However, Bishop teaches the analogous art of an automated device with a vertical drive mechanism (Bishop teaches an automated device with a vertical drive; Figs. 17-21), the drive includes a motor and a vertical drive belt that transmits a drive of the motor; and the positional adjustment mechanism is a counterweight attached to the vertical drive belt (Bishop teaches vertical drive motor 720 and belt 722 to move vertically; [109-112] Fig. 17-21. The counterweight is the portion connected to belt shown in figure 19 between 722 and 720, or the counterweight is the brake 786, or the counterweight is any portion of the structure attached to the belt such as the support 704 to balance the robotic head). It would have been obvious to one of ordinary skill in the art to have modified the drive for the table of modified Yamashita to include the vertical drive and belt .
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yamashita in view of Yamashita II in view of Meserol et al (US 4683120; hereinafter “Meserol”). 
As to claim 16, modified Yamashita teaches the automatic analysis apparatus according to claim 14, with the positional adjustment mechanism that holds the table at a predetermined position (Yamashita teaches that the device is automated, and the table is capable of being programmed and held in any controlled position; [10]).
Modified Yamashita does not specifically teach the positional adjustment mechanism as an elastic body that holds the table at a predetermined position. However, Meserol teaches the analogous art of an automated analysis device (Meserol; col. 1 lines 12-14) with a table and a positional adjustment mechanism as an elastic body that holds the table at a predetermined position (Meserol teaches a spring which helps support components of the table 300; Figs. 2-3, col. 5 lines 37-60). It would have been obvious to one of ordinary skill in the art to have modified the table of modified Yamashita to include the spring as in Meserol because Meserol teaches that the spring helps to position the table (Meserol; col. 5 lines 37-60).
Other References Cited
	The prior art of made of record and not relied upon is considered pertinent to applicant's disclosure include;
	Nishikawa (US 20130084213; already of record), Katsumi (US 20110223064), Shibata (US 20100108101) teach shutdown and processing based on the shutdown. 
	Carter, Jr et al (US 20140024133) teaches vertical drives with known variants; [66]. 	
	Inaba et al (US 20150056098) and Sakashita et al (US 20150037214) teach an analyzer with various containers, and a vertical drive, and flow cell.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin R Whatley whose telephone number is (571)272-9892.  The examiner can normally be reached on Mon- Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Benjamin R Whatley/Primary Examiner, Art Unit 1798